OPINION
ON MOTION TO REINSTATE APPEAL
DICE, Commissioner.
Our prior opinion on motion to reinstate the appeal is withdrawn and the following substituted therefor:
In a supplemental transcript it is now shown that appellant was on bail at the time of his conviction. No further bond is shown to have been required of appellant.
Under the provisions of Art. 44.04 of the 1965 Code of Criminal Procedure, he was authorized to remain on such bail pending final determination of the appeal.
The supplemental transcript also includes the trial court’s docket sheet containing the notation: “Sentenced.”
The record on appeal does not contain a sentence, as required by Art. 40.09 of the 1965 Code.
The motion to reinstate the appeal is overruled.
Opinion approved by the court.